RENDERED: MAY 7, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0425-MR


JAMES CHRISTOPHER PUSZCZEWICZ                                      APPELLANT



                APPEAL FROM JEFFERSON CIRCUIT COURT
v.                HONORABLE DENISE BROWN, JUDGE
                        ACTION NO. 18-CI-503601



SAMANTHA FERRIGNO
PUSZCZEWICZ                                                          APPELLEE



                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; CALDWELL AND COMBS, JUDGES.

CLAYTON, CHIEF JUDGE: James Puszczewicz appeals from the findings of

fact, conclusions of law, judgment and decree of the Jefferson Family Court

entered on December 30, 2019. He contends that the family court did not

adequately weigh the evidence and did not properly apply the best interest standard
in ruling that the minor son James shares with his former wife, Samantha, should

reside with Samantha in Louisiana during the school year.

            James and Samantha were married on February 12, 2010. Their son

was born in 2011 and the couple resided together with the child until March 2016,

when they separated. The child thereafter resided primarily with Samantha until

the summer of 2018, when James began spending considerable amounts of time

with him at Samantha’s home. He actively parented the child, took him to school

and extracurricular activities, and served as his sole caregiver for two weeks when

Samantha was out of town traveling for work. At the end of November 2018,

Samantha accepted a position at Louisiana State University and informed James

she intended to relocate to New Orleans with the child.

            On December 18, 2018, James filed a petition for dissolution of

marriage in which he sought joint custody and an equal parenting schedule for each

parent. He also filed a motion requesting an order to prevent Samantha from

removing the child from Kentucky and for temporary sole custody of the child if

she did choose to relocate to New Orleans.

            Three days later, Samantha filed a petition for an Emergency

Protective Order (EPO) on behalf of herself and the child. The petition was based

on allegations regarding James which dated from 2016. On the same day the EPO

was entered, Samantha immediately relocated with the child to Louisiana and


                                        -2-
enrolled him in school there. Samantha did not appear for the hearing on her

petition, and it was subsequently dismissed.

             On January 7, 2019, James filed a motion for the immediate return of

the child to Kentucky. Samantha filed a response and counter-petition for

dissolution of marriage requesting sole custody. Following a hearing on February

4, 2019, the family court entered an order on February 7, 2019 granting the parties

temporary joint custody of the child, denying James’s motion for the return of the

child to Kentucky, and granting Samantha’s motion to allow the child to remain in

school in Louisiana for the spring semester.

             The court expressed serious concern regarding Samantha’s actions,

which it viewed as a deliberate plan to relocate to Louisiana with the child over

James’s objections and without complying with Kentucky law. The family court

also addressed concerns about the parties’ alleged drug and alcohol abuse. It noted

that James has a history of alcohol abuse and has been working on sobriety since

November 2007. James testified that he had been sober since October 2018 and

attended Alcoholics Anonymous (AA) meetings daily. James alleged that

Samantha uses marijuana. The parties were ordered to submit to drug screens

which were both negative. The family court issued a temporary parenting schedule

which would allow James liberal unsupervised parenting time with the child for

spring break 2019 and the beginning of the summer.


                                         -3-
             At the end of his school year in May 2019, the child returned from

Louisiana to Kentucky and began residing with James. The final hearing on the

matter was rescheduled from June 6, 2019 to August 15, 2019. The hearing was

then postponed until November 1, 2019 due to Samantha’s retention of new

counsel. The family court issued an order allowing the child to remain in

Kentucky pending the final hearing. The court also appointed a Friend of the

Court (FOC) who submitted his report on October 25, 2019.

             In preparing his report, the FOC conducted separate interviews with

James and Samantha as well as with their child. He was told by Samantha that

James was a very successful attorney but he used drugs, including

methamphetamines. She reported that the child witnessed some arguing and

pushing between his parents. Samantha returned to work because James’s law

practice was failing, and she became the sole provider for the family. She reported

that his longest period of sobriety during the marriage was approximately four

months. She expressed concern about his ability to provide a stable home

environment for the child as he is currently residing with his brother, sister-in-law,

and another male adult. He was employed as a driver for Uber and Lyft.

             As to his interview with James, the FOC reported that James told him

that Samantha was a heroin user and he began to use with her. They had both

battled substance abuse. James admitted that he had attempted recovery numerous


                                         -4-
times and that his longest period of sobriety was probably just a few months. He

reported that at that time (the date of the interview was September 11, 2019) he

had been sober since October 21, 2018. He told the FOC that Samantha had used

the period of no contact between him and his son following the EPO petition to

move to Louisiana.

             The child, who was in second grade at St. Matthews Elementary at

that time, told the FOC that he preferred schools in Kentucky to Louisiana. He

stated that his preference was to stay in Kentucky because he thought the schools

are better but he would not be upset no matter where he had to live as long as he

was able to see the other parent regularly. The FOC reported that the child’s

school records and emails from his teacher show he has appropriate if not

exemplary behavior and academic performance, is above grade level in reading

and math, and is socially appropriate with his friends at school.

             The FOC’s report stated that he had “serious concerns regarding the

length of Jim’s current sobriety and the number of lapses that have occurred for

him in the last eleven years.” He found that Samantha was the parent who

provided the most stability for the child and the parent most often in the caretaking

role prior to the move to New Orleans. The report opines that “[t]he fact that [the

child] is stable and thriving in both locales would appear to be a testament to the




                                         -5-
parenting that Samantha provided during the times in which Jim was unable to

parent to the best of his ability or in alignment with his wishes to do so.”

             In September 2019, the family court rescheduled the final hearing for

December 20, 2019. At that hearing, the FOC recommended that the parties

should be granted joint custody and the child should be allowed to reside with his

mother in Louisiana following the fall school semester. The family court thereafter

issued its findings of fact and conclusions of law. It awarded joint custody to

James and Samantha and found that it was in the best interest of the child to reside

with Samantha during the school year, with liberal visitation for James during

school breaks. It explained its decision as follows:

             The court believes both residences and parents are
             appropriate for the child and the child will do well in
             either household. The child is integrated into each home
             and community and has family support in both locations.
             While each parent expressed a desire for the child to
             reside with them, there is no indication the child has a
             preference as to which home he resides in. Normally in
             this situation, the court would enter a shared parenting
             schedule. However, that is not feasible in this case, given
             the parties reside several states apart. Ultimately, the
             court concludes the evidence and testimony presented at
             trial support the position that [Samantha’s] home is the
             more stable long-term residence for the child.

             James does not challenge the family court’s grant of joint custody, but

contends that its conclusions as to parenting time and the relocation of the child are

not supported by its findings of fact and are not in accordance with the proper legal


                                          -6-
standard. He contends the child should reside with him during the school year with

Samantha exercising liberal visitation during breaks.

             Kentucky Revised Statutes (KRS) 403.270(2) provides that a “court

shall determine custody in accordance with the best interests of the child and equal

consideration shall be given to each parent and to any de facto custodian.” The

statute creates a presumption, rebuttable by a preponderance of the evidence, “that

joint custody and equally shared parenting time is in the best interest of the child.”

KRS 403.270(2). The statute provides a lengthy list of factors for the court to

consider in determining the best interests of the child.

             In reviewing a family court’s determination of parenting time, we

must be highly deferential and “may reverse it only if it constitutes a manifest

abuse of discretion.” Hempel v. Hempel, 380 S.W.3d 549, 551 (Ky. App. 2012)

(citation omitted). “If the factual findings underlying the court’s determination are

supported by substantial evidence, we may not interfere with the family court’s

exercise of its discretion.” Id. (citation omitted).

             James’s arguments fall into two categories: first, that the family court

failed to give sufficient weight to evidence that Samantha sought an unfounded

EPO in order to relocate to Louisiana with the child without James’s permission;

and second, that the family court placed too much weight on the report of the FOC

and on James’s history of addiction.


                                           -7-
             James argues that the family court failed to give adequate weight to

KRS 403.270(2)(k), one of the statutory factors for assessing the best interest of

the child, which requires the court to consider “[t]he likelihood a party will allow

the child frequent, meaningful, and continuing contact with the other parent[.]”

Specifically, he contends that the family court did not give sufficient weight to

Samantha’s deliberate relocation with the child in the middle of the school year

under the false pretext of an EPO petition. In its order of February 7, 2019, the

family court criticized Samantha’s conduct, stating that her actions caused the

court “to question the likelihood that Respondent will allow the child frequent,

meaningful and continuing contact with petitioner should she be granted sole

custody or named primary residential custodian of the child on a permanent basis.

Therefore, the court will be closely monitoring Respondent’s actions pending the

future hearing on custody and parenting/visitation.” James argues that the family

court failed to follow up on these concerns and no evidence was presented at the

final hearing in December 2019 that would alleviate the family court’s earlier

apprehension about Samantha’s behavior.

             James also contests the family court’s finding that Samantha’s home

was the more stable long-term residence for the child. Again, he contends that in

making this determination the court failed to consider and give sufficient weight to

Samantha’s duplicitousness in seeking the EPO for the sole purpose of taking the


                                         -8-
child with her to New Orleans in the middle of the school year. By contrast, he

points to substantial evidence in the record that he had provided a proper residence,

care, and support for the child from May 24, 2019 until the end of the school year

in spring 2020 and that the child performed exceptionally while in his care. James

also emphasizes that he has always used appropriate legal proceedings to object to

the child’s removal from Kentucky.

             James also criticizes the input of the court-appointed FOC on the

grounds that the FOC did not watch the previous hearings conducted in the case

and discounted the facts regarding Samantha’s behavior regarding the EPO.

Further, he argues that the FOC spent insufficient time on the case, spending only

one hour in a videoconference with Samantha and not interviewing or investigating

any of the family members identified as her support group nor independently

verifying any of the information she provided.

             Finally, he contends that the only fact supporting the family court’s

conclusion that Samantha would provide the most stable home for the child was his

history of addiction. He contends that the family court’s decision runs counter to

sound public policy as enunciated in an unpublished opinion of this Court, which

stated in a footnote that

             [p]arents should always feel encouraged to seek out
             needed treatment. By receiving appropriate treatment for
             mental health issues, addictive behavior and the like,
             parents are acting in their children’s best interests to

                                         -9-
             become as fit of parents as possible. See Wyatt v. Wyatt,
             689 So. 2d 1140, 1142 (Fla. Dist. Ct. App. 1997)
             (footnote omitted) (declining as a matter of public policy
             to “penalize[ ] an otherwise fit, competent parent for the
             commendable action of recognizing an addiction to
             prescription drugs, seeking assistance with, and
             successfully completing treatment for that
             problem.”); Hargrove v. Hargrove, 694 So. 2d 645, 648-
             49 (La. App. 2 Cir. 1997) (declining to modify custody
             based on mother’s medical condition and episode of
             depression where mother responded well to voluntary
             treatment and was considerably improved at the time of
             her discharge).

Greene v. Boyd, No. 2018-CA-000225-ME, 2019 WL 2406718, at *9, n.2 (Ky.

App. Jun. 7, 2019), discretionary review granted (Sept. 18, 2019), aff’d, 603

S.W.3d 231 (Ky. 2020).

             James points out that he submitted definitive proof that he had his

addiction under control, submitted negative drug screens, and attended AA.

             We recognize, as did the family court, that Samantha’s behavior in

obtaining the EPO in order to relocate to Louisiana with the child without James’s

permission was highly inappropriate. We also recognize that, as a matter of public

policy, parents such as James should not be penalized or discouraged from seeking

treatment for addiction for fear of losing custody of their children. Nonetheless,

the family court had to resolve a situation in which it could not award equally

shared parenting time in accordance with the rebuttable presumption contained in

KRS 403.270 because the parents are too geographically distant. The FOC


                                        -10-
testified that but for Samantha’s move to Louisiana, he would have recommended

equal parenting time. In making this difficult decision, the family court gave

greater weight to Samantha’s history of providing greater stability in the child’s

life and to James’s lengthy and erratic history of recovery from substance abuse. It

gave less weight to Samantha’s inappropriate conduct in leaving Kentucky with the

child. “[J]udging the credibility of witnesses and weighing evidence are tasks

within the exclusive province of the trial court.” Moore v. Asente, 110 S.W.3d

336, 354 (Ky. 2003). The family court’s conclusions are supported by substantial

evidence in the record, and it exercised its discretion in full accordance with the

statutory directive that “[i]f a deviation from equal parenting time is warranted, the

court shall construct a parenting time schedule which maximizes the time each

parent . . . has with the child and is consistent with ensuring the child’s welfare.”

KRS 403.270(2).

             For the foregoing reasons, we affirm the findings of fact, conclusions

of law, judgment and decree of the Jefferson Family Court.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Mark G. Hall                               James K. Murphy
Louisville, Kentucky                       Ruth J. Wilkerson
                                           Louisville, Kentucky


                                         -11-